Exhibit 10.2

 

NINTH AMENDMENT TO THE

PREMCOR RETIREMENT SAVINGS PLAN

 

WHEREAS, The Premcor Refining Group Inc. (“Company”) previously adopted the
Premcor Retirement Savings Plan (“Plan”); and

 

WHEREAS, the Company reserved the right to amend the Plan pursuant to Section
16.1 thereof; and

 

WHEREAS, the Company desires to amend the Plan to clarify the definition of
Compensation;

 

NOW, THEREFORE, effective January 29, 2004, Section 2.5 of the Plan is amended
by deleting the first paragraph thereof and replacing it with the following:

 

“Compensation” means the gross amount received during the Plan Year by an
Employee for services rendered with respect to the Employer, including salary,
commissions, wages, overtime pay and amounts contributed through a Qualified
Plan which meets the requirements of Section 401(k) of the Code, to a cafeteria
plan which meets the requirements of Section 125 of the Code or elective amounts
not included in the gross income of the Employee by reason of Section 132(f)(4),
but shall not include bonuses, incentive pay, reimbursements or other expense
allowances, fringe benefits, moving expenses, deferred compensation, welfare
benefits, earnings with respect to equity-based compensation, payments on
termination of employment for accrued and unused vacation days, Employer
contributions under Section 4 of this Plan or benefits under any other Qualified
Plan.

 

IN WITNESS WHEREOF, the Company has executed this amendment as of this 12 day of
August, 2004.

 

THE PREMCOR REFINING GROUP INC.

By   /s/    JAMES R. VOSS            

James R. Voss, Senior Vice President

 